United States Navy–Marine Corps
       Court of Criminal Appeals
                     _________________________

                       UNITED STATES
                           Appellee

                                  v.

                      Royce P. Damian
        Logistics Specialist Second Class (E-5), U.S. Navy
                             Appellant

                          No. 201800321

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                      Decided: 8 February 2019.
                        Military Judge:
               Commander Hayes Larsen, JAGC, USN.
Sentence adjudged 3 July 2018 by a general court-martial convened at
Naval Station Norfolk, Virginia, consisting of a military judge sitting
alone. Sentence approved by convening authority: reduction to E-1,
confinement for 13 months, and a bad-conduct discharge.
                           For Appellant:
                Captain W. Scott Laragy, JAGC, USN.
                            For Appellee:
                         Brian K. Keller, Esq.
                     _________________________

    This opinion does not serve as binding precedent under
          NMCCA Rule of Appellate Procedure 30.2(a).
                     _________________________

        Before HUTCHISON, LAWRENCE, and ATTANASIO
                   Appellate Military Judges.
                  United States v. Damian, No. 201800321


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59(a) and 66(c), UCMJ, 10 U.S.C. §§
859(a), 866(c).
  The findings and sentence as approved by the convening authority are
AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2